Case: 13-13559   Date Filed: 03/20/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13559
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:11-cr-00215-RCV-GRJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

SHAWN PETER SPRINGER,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 20, 2015)

Before MARCUS, WILLIAM PRYOR and EDMONDSON, Circuit Judges.

PER CURIAM:
              Case: 13-13559     Date Filed: 03/20/2015    Page: 2 of 2


      Angela Wright, counsel for Shawn Springer, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Springer’s convictions and sentences are AFFIRMED.




                                          2